ACCEPTED
                                 01-15-00255-CV
                       FIRST COURT OF APPEALS
                               HOUSTON, TEXAS
                           3/23/2015 12:00:00 AM
                             CHRISTOPHER PRINE
                                          CLERK




         FILED IN -
1st COURT OF--APPEALS
                        - ----
    HOUSTON,          -
                   --- TEXAS
           - - ---- DC ------
3/21/2015
        - I12:00:00
         -       D        -- AM
    ---- VO ------
CHRISTOPHER       --       A. PRINE
             ----
       ---- Clerk




       FILED IN
1st COURT OF APPEALS
    HOUSTON, TEXAS
3/23/2015 12:00:00 AM
CHRISTOPHER A. PRINE
         Clerk